DETAILED ACTION
	Claims 1-24 and 26 are currently pending in the instant application.  Claims 1-8, 24, and 26 are rejected.  Claims 9, 10, and 13 are objected.  Claims 11, 12, 14-23 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of the species 
    PNG
    media_image1.png
    234
    250
    media_image1.png
    Greyscale
  in the reply filed on 16 July 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compounds of claims 9, 10 and 13 which also appear allowable, and now further to the compounds 

    PNG
    media_image2.png
    198
    265
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 which are not allowable.
Claims 1-10, 13, 24, and 26 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 5 July 2022 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 102 rejections as being anticipated by Registry No. 1348936-18-4 as ring B has been amended to exclude 
    PNG
    media_image4.png
    110
    118
    media_image4.png
    Greyscale
.  As there are new 35 USC 102 rejections, the objection to claims 9, 10 and 13 are maintained.
Claim Objections
Claims 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 2125545-03-9.
Registry No 2125545-03-9 is

    PNG
    media_image2.png
    198
    265
    media_image2.png
    Greyscale

.  Solubility in water is provided with the registry number.  Registry No. 2125545-03-9 corresponds to the instant invention, for example, wherein n is 1 or 2; R2 is halo when n is 1 and when n is 2, the other R2 is hydrogen; q is 0 or 1; R3 is hydrogen when q is 1; ring B is 
    PNG
    media_image5.png
    116
    128
    media_image5.png
    Greyscale
; p is 1: R4 is an optionally substituted group of C1 aliphatic; ring A is Het which is 4 membered saturated monocyclic heterocyclic having one nitrogen; m is 0-5; R1 is hydrogen when m is 1-5.
Claims 1, 4-8, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,198,299.
US Patent No. 8,198,299 discloses the compound 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 1st compound of claim 6, column 210.  This compound corresponds to the instant invention, for example, wherein n is 0-2 and R2 is hydrogen when n is 1-2; q is 0 or 1 and R3 is hydrogen when q is 1; ring B is 
    PNG
    media_image7.png
    104
    138
    media_image7.png
    Greyscale
; p is 0 or 1 and R4 is hydrogen when p is 1; ring A is a 3 membered saturated monocyclic carbocyclic ring; m is 1-5 wherein one of R1 is an optionally substituted group which is optionally substituted phenyl and the other R1, if present, are hydrogen.  Claims 11 and 12 of the ‘299 patent provide pharmaceutical compositions.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					8 September 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600